Calhoon, J.,
delivered the opinion of the court.
On a conflict of evidence as to who was the aggressor, recent threats by deceased, communicated or uncommunicated, are admissible to show the, character of the homicide. B. & A.’s Digest, p. 321, clause 233. Such conflict appears sharply in this record. The testimony of Stewart, the only witness to the threats who was not related to the accused, was quite im*703por taut to him, and he had the right to his personal presence before the jury, and to compulsory process for him to the next term of the court; it not being available to the trial term, and but one continuance being involvéd. Scott v. State 80 Miss., 197; s.c. 31 So. Rep., 710; Long v. State, 52 Miss., 23. The threats were of the very day of the killing, and by deceased while in search of the accused.

Reversed a/nd remanded.